NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-30127

                Plaintiff-Appellee,             D.C. No.
                                                1:19-cr-00063-SPW-1
 v.

JULIAN TYLER BAUGHMAN,                          MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                             Submitted May 7, 2021**
                               Seattle, Washington

Before: CHRISTEN and BENNETT, Circuit Judges, and KOBAYASHI,***
District Judge.

      Defendant Julian Tyler Baughman appeals his conviction of one count of

possession with intent to distribute methamphetamine in violation of 21 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
              The Honorable Leslie E. Kobayashi, United States District Judge for
the District of Hawaii, sitting by designation.
§ 841(a)(1) and one count of possession of a firearm in furtherance of a drug

trafficking crime in violation of 18 U.S.C. § 924(c)(1)(A)(i).1 Baughman also

challenges his sentence of 240 months’ imprisonment2 as substantively

unreasonable. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review Baughman’s sufficiency of the evidence claim to determine

whether, “after viewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the crime beyond

a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in the

original). In so doing, we “may not usurp the role of the finder of fact by considering

how it would have resolved the conflicts, made the inferences, or considered the

evidence at trial.” United States v. Nevils, 598 F.3d 1158, 1164 (9th Cir. 2010) (en

banc). We “may not ask [ourselves] whether [we] believe[] that the evidence at the

trial established guilt beyond a reasonable doubt, only whether any rational trier of

fact could have made that finding.” Id. (quotation marks, emphases, and citations

omitted).

      The evidence presented to the jury supports Baughman’s convictions.


1
  Baughman was also convicted of possession of a firearm as a prohibited person in
violation of 18 U.S.C. § 922(g)(1). He does not challenge this conviction.
2
  Baughman was sentenced to 180 months’ imprisonment on the possession with
intent to distribute charge and120 months’ imprisonment on the firearm possession
as a prohibited person charge to run concurrently, and 60 months imprisonment on
the possession of a firearm in furtherance of a drug trafficking crime charge to run
consecutively.

                                          2
Baughman arrived at the Montana residence where he was arrested in a white Chevy

Blazer that he had apparently recently purchased, and which contained a digital

scale, approximately 1.6 pounds of methamphetamine,3 ammunition, a loaded CZ

Scorpion firearm, and a .357 style handgun. The government also introduced

evidence that law enforcement seized a .40 caliber Glock handgun from Baughman’s

person. The jury also heard evidence about text and Facebook messages retrieved

from Baughman’s phone that pertained to drug trafficking, including messages

containing pictures of receipts for money orders apparently used to pay Baughman’s

drug suppliers, and pictures of sealed packaging containing methamphetamine,

including a picture that looked like the packaged methamphetamine found in the

Chevy Blazer. The jury also heard that Baughman’s messages contained common

coded language referencing methamphetamine and heroin. The phone evidence also

showed that Baughman was attempting to collect drug debts. Viewing this evidence

in the light most favorable to the prosecution, a rational jury could have found

Baughman guilty of possession of methamphetamine with the intent to distribute.

      The evidence was also sufficient regarding the charge of possession of a

firearm in furtherance of drug trafficking. Baughman, while in possession of a large

quantity of methamphetamine, was found with several weapons, including one



3
 The methamphetamine was estimated to have cost between $4,500 and $10,000
and could have been sold for close to double that amount.

                                         3
firearm on his person.      A government witness testified to the commonsense

proposition that firearms can provide helpful protection for drug traffickers, and drug

trafficking is a “very dangerous business.” Baughman argues that this evidence is

insufficient because “the government presented [only] general evidence that

individuals—not Mr. Baughman in particular—who traffic in drugs also possess

firearms.” In the circumstances here, the evidence was more than sufficient to allow

a rational juror to conclude that Baughman possessed one or more of the firearms in

furtherance of his drug trafficking.

      We reject Baughman’s appeal of his sentence as substantively unreasonable.

“[W]e review the district court’s sentencing decision for an abuse of discretion”

where a defendant challenges it as substantively unreasonable. United States v.

Amezcua-Vasquez, 567 F.3d 1050, 1053 (9th Cir. 2009). Although our circuit has

not adopted a presumption of reasonableness for a Guidelines-based sentence, we

acknowledge that in individual cases a sentence within the Guidelines range “will

usually be reasonable.” United States v. Carty, 520 F.3d 984, 993–94 (9th Cir. 2008)

(en banc) (quotation marks and citation omitted). Here, the sentence of 240 months,

was at the lower end of the applicable Guidelines range of 235 to 293 months. And

the district court provided a detailed explanation for its sentence, including

Baughman’s lengthy criminal history and the fact that these offenses evinced an

escalation in Baughman’s criminal activity. Because the sentence was “sufficient,


                                          4
but not greater than necessary” to accomplish 18 U.S.C. § 3553(a)’s goals, it was

substantively reasonable. See United States v. Crowe, 563 F.3d 969, 977 n.16 (9th

Cir. 2009) (quoting 18 U.S.C. § 3553(a)).

      AFFIRMED.




                                        5